 


114 HR 1498 IH: Hostage Recovery Improvement Act
U.S. House of Representatives
2015-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 1st Session 
H. R. 1498 
IN THE HOUSE OF REPRESENTATIVES 
 
March 19, 2015 
Mr. Hunter (for himself, Mr. Zinke, Mr. Lynch, Mr. Gosar, Mr. Nugent, Mr. Cook, Mr. Rigell, Mr. Guinta, and Mr. Perry) introduced the following bill; which was referred to the Committee on Foreign Affairs 
 
A BILL 
To direct the President to designate an existing Federal officer to coordinate efforts to secure the release of United States citizens who are hostages of hostile groups or state sponsors of terrorism, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Hostage Recovery Improvement Act.  2.Interagency Hostage Recovery Coordinator (a)In generalNot later than 60 days after the date of the enactment of this Act, the President shall designate an existing Federal officer to coordinate efforts to secure the release of United States citizens who are hostages of hostile groups or state sponsors of terrorism. For purposes of carrying out the duties described in subsection (b), such officer shall have the title of Interagency Hostage Recovery Coordinator. 
(b)DutiesThe Coordinator shall have the following duties: (1)Coordinate and direct all activities of the Federal Government relating to each hostage situation described in subsection (a) to ensure efforts to secure the release of all hostages in the hostage situation are properly resourced and correct lines of authority are established and maintained.  
(2)Establish a task force consisting of appropriate personnel of the Federal Government with respect to each hostage situation described in subsection (a). 3.Quarterly report (a)In generalThe Coordinator shall submit to Congress a quarterly report on each hostage situation described in section 2(a) and efforts to secure the release of all hostages in such hostage situation. 
(b)FormThe report required by subsection (a) shall be submitted in unclassified form, but may contain a classified annex if necessary. 4.Sense of CongressIt is the sense of Congress that the Coordinator should develop and pursue an entire range of options with respect to each hostage situation described in section 2(a), including kinetic and non-kinetic options. 
5.DefinitionsIn this Act: (1)CoordinatorThe term Coordinator means the Interagency Hostage Recovery Coordinator designated under section 1(a). 
(2)Hostile groupThe term hostile group means— (A)a group that is designated as a foreign terrorist organization under section 219(a) of the Immigration and Nationality Act (8 U.S.C. 1189(a));  
(B)a group that is engaged in armed conflict with the United States; or (C)any other group that the President determines to be a hostile group for purposes of this paragraph. 
(3)State sponsor of terrorismThe term state sponsor of terrorism— (A)means a country the government of which the Secretary of State has determined, for purposes of section 6(j) of the Export Administration Act of 1979, section 620A of the Foreign Assistance Act of 1961, section 40 of the Arms Export Control Act, or any other provision of law, to be a government that has repeatedly provided support for acts of international terrorism; and 
(B)includes North Korea.   